Citation Nr: 1537898	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  10-19 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date prior to September 6, 2007 for a 50 percent rating (or evaluation) for service-connected depressive disorder (previously rated as major depression and anxiety disorder).

2.  Entitlement to an effective date prior to March 25, 2010 for special monthly compensation (SMC) based on loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 2009 to November 2003.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied a disability rating in excess of 30 percent for depressive disorder.  A detailed procedural history is included in the Reasons and Bases section.  As explained in more detail below, the RO adjudicated the depressive and anxiety disorder issue as earlier effective date for 50 percent rating rather than an increased rating claim.  The March 2010 statement of the case (SOC) did not list the depressive disorder rating criteria.  Therefore, the Board will also adjudicate the depressive disorder issue as earlier effective date for 50 percent rating.  The Board notes that the Veteran was originally granted service connection for major depression and social anxiety disorder, and that he is now diagnosed with depressive disorder.  As such, the Board has listed the issue in the Title page as an earlier effective date for depressive disorder.  There is no prejudice to the Veteran from doing so because the Veteran's depressive disorder is rated based on all on psychiatric symptoms, to include the symptoms of anxiety, and the Board has included the symptom of anxiety in the analysis of the issue on appeal. 

The Veteran has separately claimed increased rating for depressive disorder in excess of 50 percent, which was denied in a May 2012 rating the decision.  The Veteran has not appealed the May 2012 denial of an increased rating for depressive disorder in excess of 50 percent.  Therefore, the issue of an increased rating for the service-connected depressive disorder is not before the Board on appeal.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.    

The issue of entitlement of an effective date for SMC based on loss of use of a creative organ is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1. The August 2005 rating decision, which granted service connection for depressive disorder and assigned an initial rating of 30 percent, became final.

2. The date of claim for increased rating for depressive disorder is July 28, 2006.

3. No claim, either formal or informal, for increased rating for depressive disorder was reasonably raised prior to the July 27, 2006 claim.

4. Entitlement to a 50 percent rating for depressive disorder arose on July 28, 2006 because it is the first date on which it became factually ascertainable that the service-connected depressive disorder underwent an increase in severity.  


CONCLUSION OF LAW

The criteria for an effective date earlier of July 28, 2006, but no earlier, for assignment of the 50 percent rating for depressive disorder are met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.159, 3.400, 4.130, Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With regard to the Veteran's appeal for an earlier effective date for a 50 percent rating for depressive disorder, VCAA letters dated in May 2007 and May 2008 advised of how VA assigns effective dates, specifically based on either date of claim or date entitlement arose.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran. 

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service treatment records, and the Veteran's written statements in support of the current appeal.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 19 Vet. App. at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim or issue on appeal.

Earlier Effective Date for Depressive Disorder

The Veteran has contended that he is entitled to an earlier effective date for the 50 percent rating for the service-connected depressive disorder.  The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 
38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  If an increase in disability precedes the claim by a year or less, the proper effective date is the date that the increase is shown to have occurred, or be factually ascertainable.  38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).

The "date of the claim" means the date of the application based upon which benefits are awarded, not the original claim for service connection.  See Sears v. Principi, 
16 Vet. App. 244, 246-47 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 also refer to the date an application is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. §§ 3.1(p), 3.155 (2015); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

In addition, any communication or action, indicating intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a); 38 C.F.R. § 3.157(a), (b)(1) (providing VA treatment records may constitute informal claims for increase).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 
189 F.3d 1351 (1999). 

Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156.  

Finally, where evidence requested in connection with a claim for benefits (to include identifying information and releases for private treatment records) is not received within a year of the request, the claim is to be considered abandoned.  
38 C.F.R. § 3.158(a) (2015).

In this case, in an April 2005 rating decision, the RO granted service connection for major depression (also identified as depression/social anxiety), and assigned a disability rating of 10 percent effective November 27, 2003, the day after service separation.  The Veteran submitted a notice of disagreement with the April 2005 rating decision with respect to the rating assigned for the service-connected major depression.  In a November 2005 SOC, the RO granted a higher rating of 30 percent effective November 27, 2003.  The Veteran filed an untimely VA form 9 on July 28, 2006.  Because the Veteran did not perfect a timely substantive appeal within 60 days of the November 2005 SOC or within one year of the April 2005 rating decision, the April 2005 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

The RO construed the July 2006 VA Form 9 and attached statement as a claim for increased rating for the service-connected depressive disorder.  In an August 2007 rating decision, the RO denied an increased rating in excess of 30 percent for depressive disorder.  In a statement received by VA on September 6, 2007, the Veteran stated that depressive disorder warrants a 50 percent rating or more and expressed dissatisfaction with the July 2007 VA examination.  The RO purported to construe the September 6, 2007 statement as a "new" claim for increased rating for the service-connected depressive disorder and scheduled the Veteran for a VA examination on December 19, 2007.  In a February 2008, the RO granted a higher rating of 50 percent for depressive disorder effective September 6, 2007.  In an April 2008 statement, the Veteran expressed disagreement with the effective date of September 6, 2007 for the 50 percent rating for depressive disorder, and requested the effective date to be November 27, 2003, the day after service separation.  In an October 2008 rating decision and March 2010 SOC, the RO denied an effective date prior to September 6, 2007.  The Veteran entered a substantive appeal with respect to the depressive disorder and anxiety disorder earlier effective date issue currently on appeal.  See May 2010 VA Form 9.

Initially, the Board finds that the date of claim for increased rating for depressive disorder is July 28, 2006.  As explained above, the September 6, 2007 statement, which the RO construed as a "new" claim for increased rating for depressive disorder, was less than year from the August 2007 rating decision and expressed disagreement with the denial of increased rating in excess of 30 percent by the August 2007 rating decision.  Specifically, in the September 6, 2007 statement, the Veteran stated that depressive disorder warrants a 50 percent rating or more.  This language implies disagreement with the denial of an increased rating in excess of 30 percent for depressive disorder.  As such, the August 2007 rating decision did not become final and the date of claim for purposes of the issue of an earlier effective date for 50 percent rating for depressive disorder is the same date of claim listed in the August 2007 rating decision, which is July 28, 2006.  Essentially, the Board finds that the Veteran has continuously pursued an increased rating claim for depressive disorder from July 28, 2006.  As such, July 28, 2006 is date of claim for increased rating for depressive disorder and anxiety disorder.  38 C.F.R. 
§ 3.400(o)(2).

The service-connected depressive disorder is rated under the General Formula for Rating Mental Disorders, Diagnostic Code (DC) 9434, which provides that a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9434.

The symptoms cited above follow the phrase "such symptoms as" which indicates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the Board has not required the presence of all or most of the enumerated symptoms for any particular rating.  The list of symptoms merely provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The Board must consider all symptoms of a veteran's condition which affect the level of occupational and social impairment.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 441-443 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. 

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM) (5th ed.) (2013) (DSM-V); 
38 C.F.R. §§ 4.125, 4.130.  A GAF score between 71 through 80 is indicative that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more that slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  Scores ranging from 61 through 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 through 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 through 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of from 31 through 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).

On review of all the evidence, lay and medical, the Board finds that entitlement to a 50 percent rating for depressive disorder arose on July 28, 2006, which is the first date on which it became factually ascertainable that the service-connected depressive disorder underwent an increase in severity.  In a July 28, 2006 statement, the Veteran competently and credibly reported that he was nervous when he was around people to the point that he passed out or had a nervous breakdown.  The Veteran also reported in July 2006 that he had just gone through a divorce and had difficulty keeping a job.  In a February 2007 statement, the Veteran reported that he had occupational and social impairment with reduced reliability and productivity due to symptoms of panic attacks that occur without a reason, difficulty in understanding complex commands and resulting frustration, short and long term memory loss, disturbance to mood and motivation, difficulty establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  

The July 2007 VA examination report shows that the Veteran reported that he lived with his mother and step father, that he had contact with his biological father but did not feel that he bonded with his father, that he was divorced in 2006, that he had been dating for about one year, and that he worked at U.S. Airborne Express about 28 hours per week.  The July 2007 VA examiner noted that the Veteran's sleep was off and on but that the Veteran had good sleep, and that the Veteran had fair insight, with no evidence of poor impulse control, paranoid traits, or panic attacks.  The July 2007 VA examiner assigned a GAF score of 65 and assessed that the Veteran had mild symptoms with no concentration problems or anxiety.  The July 2007 VA examiner noted that the Veteran had depressed mood and blunted affect but was functioning pretty well in society with some meaningful relationships with his girlfriend and mother. 

In the September 2007 statement, the Veteran indicated that he had difficulty understanding the July 2007 VA examiner and indicated that he never reported to the VA examiner that he had good sleep or that he had no panic attacks.  The Veteran indicated that he had no friends to speak off, that his wife left him, that he could not speak with more than one person at a time, and that he had short and long term memory loss, as well as mood swings, flattened affect, and paranoid behavior. 

Based on the foregoing, the Board finds that this disability picture is consistent with occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood, impairment of short and long term memory, and difficulty in maintaining effective work and social relationships from July 28, 2006.  38 C.F.R. § 4.130, DC 9434.  While the July 2007 VA examination report indicates that the Veteran was functioning pretty well with some interpersonal relationships, the Veteran's reports, as well as the December 2007 VA examination (only five months after the July 2007 VA examination) paint a more severe disability picture that more nearly approximates the criteria for the 50 percent rating for depressive disorder.  As such a disability picture consistent with a 50 percent rating for depressive disorder under DC 9434 became factually ascertainable on July 28, 2006, the date of the Veteran's statement showing social and occupational impairment consistent with the 50 percent rating.  

The Board finds that the increase in severity of the service-connected depressive disorder did not occur or become factually ascertainable within one year prior to the date of claim of July 28, 2006.  In this regard, the Veteran's July 28, 2006 statement does not indicate how long the Veteran had had the symptoms or resulting social and occupational impairment he reported.  The July 28, 2006 indicates that the Veteran had just undergone a divorce and that the Veteran reported that jobs were hard to come by.  The evidence (lay or medical) within the one year period from July 27, 2005 to July 28, 2006 includes an August 4, 2005 VA treatment record showing that the Veteran reported that he was not sleeping well, that his appetite fluctuated, that he lacked motivation, that he had low energy and self-esteem, that he was irritable and easily agitated, and that he did not want to be around people because he felt overwhelmed around people.  The August 4, 2005 VA clinician noted that the Veteran was in between jobs but a July 2006 employment history provided by the Veteran shows that the Veteran worked intermittently as a security officer and as a factory worker in what appeared to be temporary jobs.  The August 4, 2005 VA clinician also noted that the Veteran was married, but that the Veteran did not reveal any information about their relationship.  An August 17, 2005 VA treatment record shows that the Veteran reported some paranoid fears and feelings of discomfort in crowds.  The Board finds that the evidence in the August VA treatment records is consistent with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood (fluctuating appetite, low energy and self-esteem, and lacking motivation), anxiety (discomfort in crows), chronic sleep impairment (reports of not sleeping well), which is more nearly approximates a 30 percent rating under DC 9434.  

The August 2005 VA treatment records do not contain lay statement or medical findings indicating a level of occupational and social impairment consistent with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  The record contains no additional evidence, lay or medical, during the period from August 2005 to July 2006 upon which an increase in severity of the service-connected depressive disorder can be factually ascertained.

As stated above, VA received a claim for an increased rating for the service-connected depressive disorder on July 28, 2006.  Prior to VA's receipt of the July 2006 claim, the prior rating decision (dated in April 2005) had become final, and no unadjudicated claims, formal or informal, remained pending.  Moreover, as explained above, the August 2005 VA treatment records do not show increase in the severity of the service-connected depressive disorder; therefore, the August 2005 VA treatment records do not constitute a claim for increased rating for depressive disorder.  38 C.F.R. § 3.157(a), (b)(1).

Once a rating decision that granted service connected and assigned a disability rating and an effective date becomes final, the only route to an earlier effective date is through a successful showing of clear and unmistakable error (CUE) in the decision that established the disputed effective date.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Here, the Veteran has not identified with any specificity the type of error in the April 2005 rating decision that would be considered CUE if found.  His allegations amount to simply stating that he should be entitled to a 50 percent rating for depressive disorder effective November 27, 2003.  This on its face is not CUE.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994). 

For these reasons, the Board finds that an earlier effective date of July 28, 2006, but no earlier, for the increased rating of 50 percent for the service-connected depressive disorder is warranted.  The date of claim for increased rating for depressive disorder is July 28, 2006, and the date the 50 percent rating criteria became factually ascertainable is also July 28, 2006.  As the date the increase in the service-connected depressive disorder became factually ascertainable is the same as date of increased rating claim, the proper effective date is July 28, 2006.  38 C.F.R. § 3.400(o)(2).  As such, there is no legal basis for assignment of a 50 percent rating for depressive disorder effective any earlier than July 28, 2006.  38 C.F.R. 
§ 3.400(o)(2); Gaston, 605 F.3d at 984.


ORDER

An effective date of July 28, 2006, but no earlier, for the increased rating of 50 percent for the service-connected depressive disorder is granted.


REMAND

Effective Date for SMC for Loss of Use of Creative Organ

In an April 2010 rating decision, the RO granted SMC based on loss of use of a creative organ effective March 25, 2010.  In a May 2010 statement, the Veteran appealed the effective date assigned to SMC based on loss of use of a creative organ.  See May 2010 VA Form 9.  A statement of the case is required, and a remand order is necessary in such cases where a notice of disagreement has been received.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2015); Manlincon v. West, 12 Vet. App. 238 (1999).  The purpose of the remand with respect to the above-referenced issue is to give the AOJ an opportunity to issue a statement of the case.  Thereafter, the AOJ should return the claims file to the Board only if the Veteran perfects the appeal in a timely manner.  

Accordingly, the issue of entitlement of an effective date for SMC based on loss of use of a creative organ is REMANDED for the following action:

The AOJ should issue a statement of the case that addresses the issue of an earlier effective date prior to March 25, 2010 for SMC based on loss of use of a creative organ.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.

The Vetera has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


